SUMMARY OPINION
BACON, Judge.
This court has reviewed the record on appeal and the briefs of the parties, and having duly considered the same, finds that the judgment of the trial court should be and is hereby summarily affirmed pursuant to Civil Appellate Procedure Rule 1.202(d), 12 O.S.Supp.1987, ch. 15, app. 2.
The decision to release or petition for involuntary commitment is a discretionary act and therefore exempt from liability under 51 O.S.Supp.1987 § 155(5).
AFFIRMED.
RAPP, J., concurs.
BRIGHTMIRE, P.J., dissents.